Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/21 has been entered.

Response to Amendment
Applicant’s amendments filed on 7/6/21 to claims 1,2,6, and 16 and the incorporation of new claims 19-21 are acknowledged by the examiner.
Claims 1-21 are pending in the current action.

Response to Arguments
Amendments made to independent claim 1 and new independent claim 19 in the response filed 7/6/2021 have overcome the current 103 rejection, the rejections are therefore withdrawn. 

EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
torney Kristin M. Crall on November 17, 2021.

Claim 20, line 1: --“The medical dressing of claim 19, wherein”—
Claim 21, line 1: --“The medical dressing of claim 19, wherein”—

Allowable Subject Matter
Claims 1-18 as presented in the claims filed 7/6/21 with the incorporation of the examiners amendments are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art of record fails to disclose the invention of claim 1. The closest prior art of record is Kolte (US 7,091,394 B2). Examiner notes that applicant has further narrowed and better defined the structure of the border portion of the medical dressing with support provided form applicants Figures 1 and 2 and [0027] of the applicant’s specification. Claim 1 now has “a pad contour edge” and then later that “the border portion forming a closed curve, uninterrupted peripheral edge around an entirety of the pad contour edge” and then later further describes the structure of the second portion of the medical dressing by further defining it having a first and second wing that both further comprise of a first and second gripping tab respectively. Examiner notes that the prior art of record (Kolte) not disclose or render obvious “the pad contour edge and the border portion forming a closed curve, uninterrupted peripheral edge around the entirety of the pad contour edge” and by further defining the structure of the second portion and gripping tabs. Examiner also notes that amended claim 1 overcomes the prior art of record because Kolte discloses that a part of the absorbent pad extends to the edge of the dressing (this prevents the adhesive part/ border portion of Kolte from wrapping about the entire peripheral of the pad) and then later discloses that this configuration is 
Claims 2-18 are allowed due to their dependency on allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Newly added claims 19-21 as presented in the claims filed 7/6/21 with the incorporation of the examiners amendments are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance:
Claim 19 is allowed because the closest prior art of record fails to disclose the invention of claim 19. The closest prior art of record is Kolte (US 7,091,394 B2). Examiner notes that applicant has defined the structure of the medical dressing into layers in claim 19 as opposed to sections in claim 1. Kolte fails to disclose alone or in combination the pad and the border portions of the medical dressing, specifically the structural features of the pad in relation to the structural features of border portions in claim 19: “a pad having an outer contour, the pad comprising an upper portion with first and second extending wings with a U-shaped path between first and second extending wings, and a lower portion having a substantially triangular shape” and “a border portion extending along the outer contour of the pad, the border portion forming a peripheral edge around the pad, wherein the border portion comprises a butterfly-shape with: - an upper portion having first and second extending wings with a U-shaped path between first and second extending wings, wherein the upper portion of the border has a peripheral edge that mimics by shape the outer contour of the upper portion of the pad; - a middle narrowed waist portion defined by wedge-shaped indentations in both the pad and the border; and - a lower portion having first and second wings, wherein the lower portion of the border has a peripheral edge that does 
Claims 20-21 are allowed due to their dependency on allowed claim 19 in light of the examiner’s amendments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/BRANT T BENNETT/               Examiner, Art Unit 3786      


/RACHAEL E BREDEFELD/               Supervisory Patent Examiner, Art Unit 3786